UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4392

ROBERT VERNON BROWN,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Winston-Salem.
N. Carlton Tilley, Jr., District Judge.
(CR-87-241)

Submitted: October 10, 1997

Decided: November 24, 1997

Before HALL and WILKINS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John Stuart Bruce, Acting Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Clifton T.
Barrett, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Robert Vernon Brown appeals from the district court's order
revoking his supervised release. We affirm.

In 1988 Brown pled guilty to conspiring to possess with intent to
distribute cocaine hydrochloride and distribute cocaine hydrochloride,
in violation of 21 U.S.C. §§ 841(a)(1), 846 (count one), and traveling
in interstate commerce to promote an unlawful business, in violation
of 18 U.S.C. §§ 1952(a)(3) and 2 (count two). The offense conduct
began before and ended on November 1, 1987. The district court sen-
tenced him under the Sentencing Reform Act of 1984 1 to ninety-seven
months imprisonment followed by three years of supervised release
for count one, and five years imprisonment for count two to run con-
currently with the sentence imposed for count one.

Brown was released on supervised release in November 1994.
Brown was subsequently convicted in April 1996 for conspiring to
possess with intent to distribute cocaine. He received a sentence of
fifty-seven months imprisonment followed by three years of super-
vised release. In July 1996, based on this new conviction, the Proba-
tion Office petitioned to revoke his supervised release imposed for the
1987 offense, alleging that Brown violated the conditions of his
supervised release. Brown moved to vacate the supervised release
term and dismiss the revocation petition. He alleged that the term of
supervised release for the 1987 offense had been improperly imposed.2
_________________________________________________________________
1 Pub. L. 98-473, Title II, Ch. II, § 235(a)(1), 98 Stat. 2031, as amended
by Section 4 of Pub. L. 99-217, 99 Stat. 1728 (1985).
2 The Sentencing Reform Act of 1984 eliminated special parole and
established conditions for the new system of supervised release under the
sentencing guidelines. See Gozlon-Peretz v. United States, 498 U.S. 395,
397 (1991); United States v. Sheffer, 896 F.2d 842, 844 (4th Cir. 1990).
However, to ensure the orderly implementation of the new system, Con-
gress delayed the effective date of the Sentencing Reform Act's super-
vised release provisions until November 1, 1987. Id.

                    2
Brown alleged that the court should not have imposed supervised
release for his 1987 drug conspiracy because the conspiracy began
before and ended on November 1, 1987. He noted that the Presen-
tence Investigation Report (PSR) for the 1987 offense stated that
count one was subject to the Sentencing Reform Act of 1984 because
the conduct occurred prior to and on November 1, 1987. The PSR fur-
ther stated that count two was not subject to the Sentencing Reform
Act of 1984 because the offense under that count occurred prior to
November 1, 1987. In essence, Brown alleges that the guidelines, pro-
viding for supervised release, did not take effect for sentencing pur-
poses until after November 1, 1987, and the conspiracy for which he
was convicted did not extend beyond November 1, 1987. Thus, the
supervised release provisions were inapplicable to him.

The district court found that the Sentencing Reform Act of 1984
became effective at 12:01 a.m. on November 1, 1987, and Brown
committed an act in furtherance of the conspiracy after that time,
albeit on November 1, subjecting him to the sentencing guidelines.
The court further found that the statutory provisions for supervised
release under 18 U.S.C. § 3583 took effect at the same time as the
guidelines and the statutory provisions were applicable to count one.
The court determined that Brown violated the conditions of his super-
vised release and denied his motion to dismiss the revocation petition.
The court sentenced Brown to a twelve-month term to be served con-
secutively to the fifty-seven month term he was serving for the 1996
conviction. Brown timely appealed.

On appeal, Brown claims that the district court erred in denying his
motion to vacate the supervised release term and dismiss the petition
for revocation. He concedes that there was one undercover buy made
on November 1, 1987, in furtherance of the conspiracy and that he
and the rest of the members of the conspiracy were arrested later that
day. Brown alleges that the district court erroneously applied a "strad-
dle conspiracy" analysis to his offense. Specifically, he claims that a
"straddle conspiracy" is defined as one which begins before Novem-
ber 1, 1987, and continues "after" that date, thus straddling the effec-
tive date. See United States v. Bakker, 925 F.2d 728, 739 (4th Cir.
1991). Thus, Brown argues that guideline sentencing applies only to
"straddle conspiracies" which ended on November 2, 1987, or
beyond. See Sheffer, 896 F.2d at 845. We disagree.

                    3
The effective date of the supervised release provisions under the
Sentencing Reform Act of 1984 is November 1, 1987. See Gozlon-
Peretz, 498 U.S. at 397. On December 7, 1987, Congress amended
the enabling statute of the Sentencing Reform Act of 1984 and
expressly limited the applicability of the sentencing guidelines "to
offenses committed after the taking effect of" the Act. See Sentencing
Act of 1987, Pub. L. 100-182, § 2(a), 101 Stat. 1266 (1987); see also
Sheffer, 896 F.2d 844 & n.2; U.S. Sentencing Guidelines Manual, Ch.
1, Pt. A(2) (1995). Brown does not dispute that the conspiracy existed
on November 1, 1987, or that an act in furtherance of the conspiracy
was committed on that date.

Finally, in United States v. Polk, 905 F.2d 54, 55 (4th Cir. 1990),
this court affirmed that "the guidelines apply only to offenses occur-
ring on or after November 1, 1987." As the district court noted in this
case, this court is not aware of any "24-hour rule" requiring a court
to wait twenty-four hours after an Act becomes effective before it can
be applied. Therefore, we find that the imposition of supervised
release was not erroneous and the district court did not abuse its dis-
cretion in revoking Brown's supervised release.

Accordingly, we affirm. We dispense with oral argument because
the facts and contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    4